Exhibit 10.1

THIRD AMENDMENT

THIS THIRD AMENDMENT (this “Amendment”) dated as of September 30, 2013 to the
Credit Agreement referenced below is by and among ACADIA HEALTHCARE COMPANY,
INC., a Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto, the Lenders identified on the signature pages hereto and
BANK OF AMERICA, N.A., in its capacity as Administrative Agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Amended and Restated Credit Agreement dated as
of December 31, 2012 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent; and

WHEREAS, the Borrower has recently formed a new wholly-owned subsidiary,
Crossroads Regional Hospital, LLC, a Delaware limited liability company, which
desires to acquire substantially all of the assets (the “Transaction”) of Bayou
Health Care, L.L.C., d/b/a Crossroads Regional Hospital, a Louisiana limited
liability company (“Seller”);

WHEREAS, the Seller has previously incurred Indebtedness of approximately
$1,050,000, in the form of a U.S. Small Business Administration “504” Loan (the
“SBA Loan”) made by Louisiana Capital Certified Development Company, Inc. to
Seller, which Indebtedness is secured by Liens on all of the Seller’s assets and
cannot be paid off until after consummation of the Transaction;

WHEREAS, Borrower has requested certain modifications to the Credit Agreement
and the requisite Lenders have agreed to such modifications to the Credit
Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendments. The Credit Agreement is amended as follows:

2.1 Clause (v) of Section 8.01 is amended to read as follows:

(v) Liens securing obligations in an aggregate amount not to exceed $3,000,000
outstanding at any one time.

2.2 Clause (o) of Section 8.03 is amended to read as follows:

(o) Indebtedness in an aggregate amount not to exceed $3,000,000 outstanding at
any one time.



--------------------------------------------------------------------------------

3. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of counterparts of this
Amendment executed by the Borrower, the Guarantors, the requisite Lenders and
the Administrative Agent.

4. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

5. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, and (b) no Default exists.

6. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

7. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment does not in any manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.

8. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

9. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

10. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Third Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:

    ACADIA HEALTHCARE COMPANY, INC.,     a Delaware corporation     By:   /s/
David Duckworth     Name:   David Duckworth     Title:   Chief Financial Officer

GUARANTORS:

    ABILENE BEHAVIORAL HEALTH, LLC,     a Delaware limited liability company    
ACADIA - YFCS HOLDINGS, INC., a Delaware corporation    

ACADIA MANAGEMENT COMPANY, LLC, a Delaware limited liability company

    ACADIA MERGER SUB, LLC, a Delaware limited liability company     ACADIANA
ADDICTION CENTER, LLC, a Delaware limited liability company     AMICARE
BEHAVIORAL CENTERS, LLC, a Delaware limited liability company     AMICARE
CONTRACT SERVICES, LLC, a Delaware limited liability company     ASCENT
ACQUISITION CORPORATION, an Arkansas corporation     ASCENT ACQUISITION
CORPORATION—CYPDC, an Arkansas corporation     ASCENT ACQUISITION
CORPORATION—PSC, an Arkansas corporation     BCA OF DETROIT, LLC, a Delaware
limited liability company     BEHAVIORAL CENTERS OF AMERICA, LLC,a Delaware
limited liability company     BEHAVIORAL HEALTH ONLINE, INC., a Massachusetts
corporation     CASCADE BEHAVIORAL HOSPITAL, LLC, a Delaware limited liability
company     CEDAR CREST CLINIC, a Texas non-profit corporation     CENTERPOINTE
COMMUNITY BASED SERVICES, INC., an Indiana corporation     CHILD & YOUTH
PEDIATRIC DAY CLINICS, INC, an Arkansas corporation     CHILDREN’S BEHAVIORAL
SOLUTIONS, LLC,a Delaware limited liability company     COMMODORE ACQUISITION
SUB, LLC,a Delaware limited liability company     By:   /s/ David Duckworth    
Name:   David Duckworth     Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

    DELTA MEDICAL SERVICES, LLC, a Tennessee limited liability company    
DETROIT BEHAVIORAL INSTITUTE, INC., a Massachusetts corporation     DMC-MEMPHIS,
INC., a Tennessee corporation     FVRE, LLC, an Arkansas limited liability
company     GENERATIONS BEHAVIORAL HEALTH—GENEVA, LLC, an Ohio limited liability
company     GREENLEAF CENTER, LLC, a Delaware limited liability company    
HABILITATION CENTER, INC., an Arkansas corporation     HEP BCA HOLDINGS CORP., a
Delaware corporation     HERMITAGE BEHAVIORAL, LLC, a Delaware limited liability
company     HMIH CEDAR CREST, LLC, a Delaware limited liability company     KIDS
BEHAVIORAL HEALTH OF MONTANA, INC., a Montana corporation     LAKELAND HOSPITAL
ACQUISITION CORPORATION, a Georgia corporation     LAKEVIEW BEHAVIORAL HEALTH
SYSTEM LLC, a Delaware limited liability company     LINDEN BCA BLOCKER CORP., a
Delaware corporation     MED PROPERTIES, INC., an Arkansas corporation    
MEMORIAL HOSPITAL ACQUISITION CORPORATION, a New Mexico corporation    
MILLCREEK MANAGEMENT CORPORATION, a Georgia corporation     MILLCREEK SCHOOL OF
ARKANSAS, INC., an Arkansas corporation     MILLCREEK SCHOOLS INC., a
Mississippi corporation     NORTHEAST BEHAVIORAL HEALTH, LLC, a Delaware limited
liability company     OHIO HOSPITAL FOR PSYCHIATRY, LLC, an Ohio limited
liability company     OPTIONS COMMUNITY BASED SERVICES, INC., an Indiana
corporation     OPTIONS TREATMENT CENTER ACQUISITION CORPORATION,an Indiana
corporation     PEDIATRIC SPECIALTY CARE, INC., an Arkansas corporation     PHC
MEADOWWOOD, INC., a Delaware corporation     PHC OF MICHIGAN, INC., a
Massachusetts corporation     PHC OF NEVADA, INC., a Massachusetts corporation  
  PHC OF UTAH, INC., a Massachusetts corporation     PHC OF VIRGINIA, INC., a
Massachusetts corporation     PINEY RIDGE TREATMENT CENTER, LLC, a Delaware
limited liability company     PRC I, INC., a Delaware corporation    
PSYCHIATRIC RESOURCE PARTNERS, INC.,a Delaware limited liability company    
REBOUND BEHAVIORAL HEALTH, LLC,a South Carolina limited liability company    
RED RIVER HOSPITAL, LLC, a Delaware limited liability company     REHABILITATION
CENTERS, INC., a Mississippi corporation     By:   /s/ David Duckworth     Name:
  David Duckworth     Title:   Vice President and Treasurer     RENAISSANCE
RECOVERY, INC., a Massachusetts corporation     RESOLUTE ACQUISITION
CORPORATION, an Indiana corporation



--------------------------------------------------------------------------------

    RIVERWOODS BEHAVIORAL HEALTH, LLC,     a Delaware limited liability company
    ROLLING HILLS HOSPITAL, INC., an Oklahoma corporation     ROLLING HILLS
PROPERTIES, INC., an Oklahoma corporation     RTC RESOURCE ACQUISITION
CORPORATION, an Indiana corporation     SBOF-BCA HOLDINGS CORPORATION, a
Delaware corporation     SEVEN HILLS HOSPITAL, INC., a Delaware corporation    
SHAKER CLINIC, LLC, an Ohio limited liability company     SONORA BEHAVIORAL
HEALTH HOSPITAL, LLC,a Delaware limited liability company     SOUTHWESTERN
CHILDREN’S HEALTH SERVICES, INC.,an Arizona corporation     SOUTHWOOD
PSYCHIATRIC HOSPITAL, INC., a Pennsylvania corporation     STONE CREST CLINC, a
Michigan non-profit corporation     SUCCESS ACQUISITION CORPORATION, an Indiana
corporation     SUNCOAST BEHAVIORAL, LLC, a Delaware limited liability company  
  TBA TEXARKANA, L.L.C., a Texas limited liability company     TEN BROECK TAMPA,
INC., a Florida corporation     TEN LAKES CENTER, LLC, a Delaware limited
liability company     TEXARKANA BEHAVIORAL ASSOCIATES, L.C.,a Texas limited
liability company     THE REFUGE, A HEALING PLACE, LLC, a Florida limited
liability company     TK BEHAVIORAL, LLC, a Delaware limited liability company  
  VALLEY BEHAVIORAL HEALTH SYSTEM, LLC, a Delaware limited liability company    
VERMILION HOSPITAL, LLC, a Delaware limited liability company     VILLAGE
BEHAVIORAL HEALTH, LLC,a Delaware limited liability company     VISTA BEHAVIORAL
HEALTH, LLC, a Delaware limited liability company     WELLPLACE, INC., a
Massachusetts corporation     YFCS HOLDINGS—GEORGIA, INC., a Georgia corporation
    YFCS MANAGEMENT, INC., a Georgia corporation     YOUTH AND FAMILY CENTERED
SERVICES OF FLORIDA, INC.,a Florida corporation     YOUTH AND FAMILY CENTERED
SERVICES OF NEW MEXICO, INC.,a New Mexico corporation     YOUTH AND FAMILY
CENTERED SERVICES, INC., a Georgia corporation     By:   /s/ David Duckworth    
Name:   David Duckworth     Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

    BANK OF AMERICA, N.A., as Administrative Agent     By:   /s/ Christine
Trotter     Name:   Christine Trotter     Title:   Assistant Vice President

LENDERS:

    BANK OF AMERICA, N.A.,     as a Lender, L/C Issuer and Swing Line Lender    
By:   /s/ Suzanne B. Smith     Name:   Suzanne B. Smith     Title:   Senior Vice
President     FIFTH THIRD BANK     By:   /s/ William D. Priester     Name:  
William D. Priester     Title:   Senior Vice President     CITIBANK, N.A.    
By:   /s/ Alvaro De Velasco     Name:   Alvaro De Velasco     Title:   Vice
President     ROYAL BANK OF CANADA     By:   /s/ William Caggiano     Name:  
William Caggiano     Title:   Authorized Signatory     JEFFERIES FINANCE LLC    
By:   /s/ J. Paul McDonnell     Name:   J. Paul McDonnell     Title:   Managing
Director     REGIONS BANK     By:   /s/ Peter Little     Name:   Peter Little  
  Title:   Vice President     RAYMOND JAMES BANK, N.A.     By:         Name:    
    Title:    

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    GENERAL ELECTRIC CAPITAL CORPORATION     By:   /s/ John Dale     Name:  
John Dale     Title:   Duly Authorized Signatory     GE CAPITAL BANK (f/k/a GE
CAPITAL FINANCIAL INC.)     By:   /s/ Heather-Leigh Glade     Name:  
Heather-Leigh Glade     Title:   Duly Authorized Signatory     CADENCE BANK,
N.A.     By:   /s/ William H. Crawford     Name:   William H. Crawford    
Title:   Executive Vice President     CAPITAL ONE, N.A.     By:         Name:  
      Title:         BANK OF MONTREAL     By:         Name:         Title:      
  PINNACLE BANK     By:   /s/ Allison H. Jones     Name:   Allison H. Jones    
Title:   Senior Vice President     FIRST TENNESSEE BANK     By:         Name:  
      Title:         CAPSTAR BANK     By:   /s/ Timothy B. Fouts     Name:  
Timothy B. Fouts     Title:   Senior Vice President

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    JEFFERIES GROUP LLC     By:   /s/ John Stacconi     Name:   John Stacconi  
  Title:   Global Treasurer     JFIN CLO 2007 LTD     BY:   JEFFERIES FINANCE
LLC, as Collateral Manager       By:   /s/ J. Paul McDonnell       Name:   J.
Paul McDonnell       Title:   Managing Director     JFIN FUND III LLC     By:  
/s/ J. Paul McDonnell     Name:   J. Paul McDonnell     Title:   Managing
Director     JFIN CAPITAL 2013 LLC     By:   /s/ J. Paul McDonnell     Name:  
J. Paul McDonnell     Title:   Managing Director